Allow me, on behalf of the Botswana delegation, to join previous speakers
in congratulating President Ashe most sincerely on
his assumption of the presidency of the Assembly. His
election demonstrates the confidence and high esteem
in which he personally and his great country, Antigua
and Barbuda, are held by the States Members of the 
Organization. We particularly admire his deep passion
and proven record of leadership here at the United
Nations on issues of sustainable development and
climate change. We are therefore confident that the vast
knowledge and experience of multilateral diplomacy
which he brings to this position will contribute
significantly to the success of this session. May I also
congratulate his predecessor, Vuk Jeremi., for his
effective guidance and sterling leadership of the sixty-
seventh session.

My delegation fully endorses the theme he has
proposed for this session, namely, “The post-2015
development agenda: setting the stage”, including
overcoming poverty and insecurity as well as ensuring
the achievement of the sustainable development goals.

This is quite relevant and fitting given the fact that
the international community is on the brink of two
major interrelated developments in the global arena:
the imminent target date of 2015 for the achievement
of the Millennium Development Goals (MDGs) and
the evolution of the sustainable development goals,
which will constitute a significant part of the post-
2015 development agenda. We therefore pledge our full
support and cooperation to President Ashe in his efforts
to usher in a new development paradigm.

There is no doubt that the challenges of extreme
poverty, disease, lack of access to affordable energy,
potable water and sanitation, climate change and
gender inequality will continue to haunt millions of our
people, especially in developing countries.

It is on account of this that my delegation is of
the strong view that the formulation of the sustainable
development goals should be predicated on the
outcome of the current review of the implementation
of the Millennium Development Goals. To that end, we
believe that the sustainable development Goals should
complement the Millennium Development Goals rather
than replace them wholesale.

Botswana has made impressive achievements in the
implementation of the Millennium Development Goals,
and we have mainstreamed them into our national
development planning process. A substantial portion of
our national budget is allocated to health, education,
infrastructure, human resource development and the
empowerment of women and young people.

I am proud to report that we have achieved universal
primary education, as well as universal access to



HIV/AIDS treatment, care and support services.
We have drastically reduced the mother-to-child
transmission of HIV/AIDS. We are working tirelessly
towards achieving zero new infections and zero
HIV/AIDS-related deaths by 2015.

We reaffirm our commitment to the fight against
HIV/AIDS. Central to our efforts is the commitment
to ensuring respect for human rights and expanding
access to prevention, treatment and care support
services for affected populations, including those most
at risk. In addition, we remain committed to providing
a good quality of life for all of Botswana. In that regard,
we give the utmost priority to the implementation of
poverty eradication programmes, with particular focus
on vulnerable communities and vulnerable groups,
such as women, youth, the elderly and persons with
disabilities.

Despite all of the achievements we have made to
date, serious challenges remain. Permit me to briefly
address the vexing subject of climate change and the
situation of countries in special categories, including
middle-income countries. Botswana is among the
sub-Saharan African countries that suffer the most
from the adverse impact of climate change. Some of the
notable manifestations of climate change are extreme
temperatures, water shortages, land degradation,
desertification and persistent drought. Climate change
also has adverse impacts on health and food security.

While it is gratifying that progress continues to
be made in many countries in the implementation of
the United Nations Framework Convention on Climate
Change, my delegation believes that more needs to be
done, particularly to assist vulnerable countries in arid
and semi-arid areas and landlocked and transit countries,
such as my own, that are also susceptible to drought
and desertification. Financial support, technology
transfer and capacity-building need to be generously
extended to that special category of countries in order
to assist them in adapting to and mitigating the effects
of climate change.

Last year, Botswana hosted the Summit for
Sustainability in Africa, whose outcome declaration
calls upon Governments to ensure that the contributions
of natural capital to sustainable economic growth and
the maintenance and improvement of social capital
and human well-being are quantified and integrated
into development and business practices. We wish
to commend the work done by non-governmental
environmental organizations worldwide in their
unremitting efforts to save the planet from climate
change and its negative effects.

Botswana welcomes the adoption earlier this year
of the long-overdue Arms Trade Treaty. The Treaty
establishes common international standards for the
regulation of international trade in conventional arms,
ammunition and parts and components, with a view to
strengthening international peace and security. In that
regard, I am delighted to report that arrangements are
under way to facilitate our signing and ratification of
that vital instrument in the very near future.

Botswana remains firmly committed to a strong and
effective international criminal justice system — hence
our continued strong support for the mandate and work
of the International Criminal Court. We believe that
the Court has a vital role to play in the fight against
impunity, genocide, war crimes, crimes against
humanity and the crime of aggression.

In that regard, last April, Botswana hosted a
regional workshop for African States parties to the
Rome Statute. The workshop was aimed at encouraging
African States parties to ratify the 2010 Kampala
amendments to the Rome Statute, which deal with
the specific question of the crime of aggression. I am
pleased to say that, following the workshop, Botswana
became the first African State party to ratify the
Kampala amendments. We can only hope that other
State parties will follow suit so that we can secure the
requisite number of ratifications for the amendments to
enter into force.

Turning now to issues of international peace and
security, it defies logic that, throughout the course of
history, humankind has unleashed untold suffering on
humankind. Conflict is raging in many parts of the
world, where innocent lives are being lost needlessly.
My delegation wishes to reiterate that States have a duty
and a responsibility to protect their populations from
war crimes and crimes against humanity and to see to it
that the perpetrators of such crimes do not benefit from
impunity. In situations where it is clear that States have
failed or are unwilling to exercise their responsibility to
protect, it is only fair and proper that the international
community should intervene. In that regard, I refer
mainly to the responsibility of the Security Council.

For slightly over two years now, the people of Syria
have been engulfed in a brutal civil war whose end
seems nowhere in sight. We remain deeply concerned
that Syria continues to be soaked in the blood of its



citizens. We therefore wish to note our disappointment
with those permanent members of the Security Council
that continue to frustrate resolutions authorizing
interventions seeking a lasting solution to the ongoing
carnage in Syria.

It is a cause for extreme sadness that, despite the
ever-worsening humanitarian situation in that country,
the international community continues to turn a blind
eye to the situation. We fear that, if the current state
of affairs continues, a humanitarian catastrophe of epic
proportions will unfold and haunt humankind for many
generations to come. Accordingly, we wish to reiterate
our position that punitive action in some form should
be taken against the Al-Assad regime for committing
crimes against humanity. We appeal once again to the
Security Council, the organ with responsibility under
the Charter of the United Nations for the maintenance
of international peace and security, to take decisive
action, once and for all, to end the human suffering in
Syria.

Let me take this opportunity to commend all
credible human rights and humanitarian organizations
for their efforts to relieve human suffering around the
world. We equally wish to commend those countries in
the region, especially Turkey, Jordan and Lebanon, for
accommodating and positively responding to the plight
of refugees from Syria and trying to meet their needs.

The political upheaval in Egypt is also a cause
for grave concern. Naturally, we believe that former
President Morsi contributed to the present crisis by
attempting to promulgate his undemocratic and divisive
agenda, which resulted in an unfortunate military
coup. Urgent action is therefore required to restore
constitutional rule in that country.

We note with deep concern that, shortly after
celebrating the second anniversary of its independence,
Africa’s newest sovereign State, South Sudan, has
experienced developments in its relations with the
Sudan that seriously threaten its security and territorial
integrity. At the same time, we remain deeply concerned
about the further deterioration of the political and
humanitarian situation in Darfur. We therefore appeal
to the international community to assist in all ways
possible to restore peace and stability in that region.

My Government strongly condemns the recent spate
of terrorist attacks in Kenya, Nigeria and Pakistan,
which have resulted in the loss of many innocent
lives. We wish to convey our sincere condolences and
sympathy to the affected countries and the families
of the deceased. Those acts of terror are a threat to
international peace and security and militate against
the international community’s efforts to build a secure,
peaceful and prosperous world.

Such terrorist acts are transnational in nature and
call therefore for a global response. To that end, we
appeal to the conscience and resolve of all members
of the international community to remain united and
steadfast, if we are to win that fight. There can be no
doubt that, if left unchecked, international terrorism
has the potential to undermine our global development
agenda.

We find it opportune to commend Secretary-
General Ban Ki-moon for the vanguard role he
continues to play in the maintenance of international
peace and security, as well as in addressing issues
of human suffering across the globe. The Secretary-
General should also be applauded for his continued
efforts to coordinate international efforts to advance
the post-2015 development agenda.

Let me conclude by reaffirming Botswana’s
continued commitment to playing its part in the quest
for international peace and security as well as in the
international community’s unrelenting efforts towards
making the world a safer, peaceful and more prosperous
place for both present and future generations.
